93 F.3d 986
320 U.S.App.D.C. 323
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Melvin P. DEUTSCH, Appellant,v.DEPARTMENT OF JUSTICE, et al., Appellees.
No. 95-5122.
United States Court of Appeals, District of Columbia Circuit.
Aug. 7, 1996.

Before:  SILBERMAN, GINSBURG, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed April 3, 1995, be affirmed.  Dismissal of appellant's Bivens claims for lack of personal jurisdiction and improper venue is without prejudice.  In addition, the district court properly dismissed the RICO and Sherman Act claims pursuant to 28 U.S.C. § 1915(d), and the claims against the Department of Justice, Bureau of Prisons, and the individual defendants in their official capacities pursuant to the doctrine of sovereign immunity.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.